Title: From John Adams to Robert R. Livingston, 21 February 1782
From: Adams, John
To: Livingston, Robert R.



DuplicateSecret and confidential
Amsterdam Feby. 21st 1782
Sir

I know very well the Name of the Family where I spent the Evening with my worthy Friend Mr. — before We set off, and have made my Alphabet accordingly: but I am on this occasion as on all others hitherto utterly unable to comprehend the sense of the Passages in Cypher. The Cypher is certainly not taken regularly under the two first Letters of that Name. I have been able sometimes to decypher Words enough to show that I have the Letters right: but upon the whole I can make nothing of it, which I regret very much upon this occasion, as I suppose the Cyphers are a very material part of the Letter.
The friendly and patriotic Anxiety, with which You enquire after my Motives and Reasons for making the Proposition of the 4th. of May and for printing the Memorial, has put me upon recollecting the Circumstances. If the Series of my Letters had arrived, I think the Reasons would have appeared; but not with that Force, in which they existed at the Time. I have never expressed in writing those Reasons so strongly as I felt them. The Hopes have never been strong in anybody, of inducing the Republick to a sudden Alliance with France and America. The utmost Expectation, that many of the well-intentioned have entertained, has been to prevent the Government from joining England. I am sorry to be obliged to say it, and if it should ever be made public it might be ill taken. But there is no manner of doubt, that the most earnest Wish of the Cabinet has been to induce the Nation to furnish the Ships and Troops to the English according to their Interpretation of the Treaty. Amsterdam distinguished itself, and its ancient and venerable Burgomaster Temmink, and its eldest Pensionary Mr. Van Berkel, have distinguished themselves in Amsterdam. When Mr. Laurens’s Papers were discovered, they were sent forthwith to the Hague. The Prince in Person laid them before the States. Sir Joseph York thundered with his Memorials against Amsterdam, her Burgomasters and Pensionary. The Nation was seized with an Amazement, and flew to the Armed Neutrality for Shelter against the fierce Wrath of the King. Instantly Sir Joseph York is recalled and a Declaration of War appears, levelled against the City, against the Burgomaster and Mr. Van Berkel, and Sir G. Rodney in his dispatches pursues the same Partiality and Personality against Amsterdam. What was the drift of all this? Manifestly to excite Seditions against Temmink and Van Berkel. Here then is a base and scandalous System of Policy, in which the King of Great Britain and his Ministry and Admiral all condescend to engage, manifestly concerted by Sir Joseph York at the Hague and I am sorry to add too much favoured by the Cabinet, and even openly by the Prince by his presenting Laurens’s Papers to the States, to sacrifice Temmink and Van Berkel to the Fury of an enraged Populace. This Plan was so daringly supported by Writers of the first Fame on the side of the Court, that Multitudes of Writings appeared attempting to shew that what Temmink and Van Berkel had done was high Treason. All this had such an Effect, that all the best Men seemed to shudder with Fear. I should scarcely find Credit in America, if I were to relate Anecdotes. It would be ungenerous to mention Names as well as unnecessary: I need only say that I was avoided like a Pestilence by every Man in Government. Those Gentlemen of the Rank of Burgomasters, Schepens, Pensionaries, and even Lawyers, who had treated me with great Kindness and Sociability and even Familiarity before, dared not see me; dared not be at home when I visited at their Houses; dared not return my Visit; dared not answer in writing even a Card that I wrote them. I had several Messages in a round about way and in Con­fidence, that they were extremely sorry they could not answer my Cards and Letters in writing, because on fait tout son possible pour me sacrifier aux Anglomanes. Not long after arrived the News of the Capture of St. Eustatia &ca. This filled up the Measure. You can have no Idea, Sir. No Man who was not upon the Spot, can have any Idea of the Gloom and Terror that was spread by this Event. The Creatures of the Court openly rejoiced in this, and threatened in some of them in the most impudent Terms. I had certain Information that some of them talked high of their Expectations of popular Insurrections against the Burgomasters of Amsterdam and Mr. Van Berkel, and did Mr. Adams the honor to mention him as one, that was to be hanged by the Mob in such Company.
In the midst of the Confusion and Terror, my Credentials arrived from Paris thro’ an hundred Accidents and Chances of being finally lost. As soon as I read my despatches, and heard the History of their Escape by Post, Diligence and Trech Schoots, it seemed to me as if the hand of Providence had sent them on purpose to dissipate all these Vapours.
With my Dispatches arrived from Paris Intimations of their Contents, for there are no Secrets kept at Paris. The People, who are generally eager for a Connection with America, began to talk, and Paragraphs appeared in all the Gazettes in Dutch and French and German, containing a thousand ridiculous Conjectures about the American Ambassador and his Errand. One of my Children could scarcely go to School, without some pompous Account of it in the Dutch Papers. I had been long enough in this Country to see tolerably well where the Ballance lay, and to know that America was so much respected by all Parties, that no one would dare to offer any Insult to her Minister as soon as he should be known. I wrote my Memorial and presented it, and printed it in English, Dutch and French. There was immediately the most universal and unanimous Approbation of it expressed in all Companies and Pamphlets and Newspapers, and no Criticism ever appeared against it. Six or seven months afterwards a Pamphlet appeared in Dutch, which was afterwards translated into French, called Considerations on the Memorial: but it has been read by very few, and is indeed not worth reading.
The Proposition to the President being taken ad referendum, it became a Subject of the Deliberation of the Sovereignty. The Prince therefore and the whole Court are legally bound to treat it with respect, and me with decency, at least it would be criminal in them to treat me or the Subject with Indecency.

If it had not been presented and printed, I am very sure I could not long have resided in the Republick, and what would have been the Consequence to the Friends of Liberty here I know not. They were so disheartened and intimidated, and the Anglomanes were so insolent, that no Man can say, that a sudden Phrenzy might not have been excited among the Soldiery and the People to demand a Junction with England, as there was in the Year 1748. Such a Revolution would have injured America and her Allies, have prolonged the War and have been the total Loss and Ruin of the Republick.
Immediately upon the Presentation of my Memorial, Mr. Van Berkel ventured to present his Requete and Demand for a Trial. This contributed still further to raise the Spirits of the good People, and soon afterwards the Burgomasters of Amsterdam appeared with their Proposition for giving the Prince a Committee for a Council, and in Course their Attack upon the Duke, all which together excited such an Enthusiasm in the Nation and among the Officers of the Navy, as produced the Battle of Doggersbank, which never would have happened in all Probability, but would have been eluded by secret Orders and various Artifices, if the Spirit raised in the Nation by this Chain [of] Proceedings, of which the American Memorial was the first and an essential Link, had not rendered a display of the national Bravery indispensible for the honor of the Navy, and perhaps for the Safety of the Court.
The Memorial, as a Composition, has very little Merit, yet almost every Gazette in Europe has inserted it, and most of them with a Compliment, none with any Criticism. When I was in Paris and Versailles afterwards, no Man ever expressed to me the smallest disapprobation of it, or the least apprehension that it could do any harm. On the contrary, several Gentlemen of Letters expressed higher Compliments upon it than it deserved. The King of Sweden has done it a most illustrious honor, by quoting one of the most material Sentiments in it, in a public Answer to the King of Great Britain; and the Emperor of Germany has since done the Author of it the honor to desire in the Character of Count Falkenstein to see him, and what is more remarkable has adopted the sentiment of it concerning religious Liberty into a Code of Laws for his Dominions, the greatest Effort in favor of Humanity, next to the American Revolution, which has been produced in the eighteenth Century.
As my Mission to this Republick was wisely communicated to the Court of Versailles, who can say that this Transaction of Congress had not some Influence in producing de Grasse in Cheasapeak Bay. Another thing I ought to mention. I have a Letter from Mr. Jay, informing me that in the Month of June last Mr. del Campo was appointed by the Court of Madrid to treat with him—the exact time when my Memorial appeared at Madrid. You may possibly say, that my Imagination and Self-Love carry me extraordinary lengths, but when one is called upon to justify an Action, one should look all round. All I contend for is, that the Memorial has certainly done no harm. That it is probable it has done some Good, and that it is possible it has done much more than can be proved. A Man always makes an aukward figure when he is justifying himself and his own Actions, and I hope I shall be pardoned. It is easy to say, il abonde trop dans son sens—il est vain et glorieux—il est plein de lui même—il ne voit que lui, and other modest things of that sort, with which even your Malsherbes’s, your Turgots and Neckars are sometimes sacrificed to very small Intrigues.
Your Veterans in Diplomaticks and in Affairs of State consider Us as a kind of Militia, and hold Us perhaps, as is natural, in some degree of Contempt, but wise Men know that Militia sometimes gain Victories over regular Troops, even by departing from the Rules.
Soon after I had presented the Memorial, I wrote to the Duke de la Vauguyon upon the subject of inviting or admitting in Concert the Republick to accede to the Alliance between France and America. The Duke transmitted that Letter to the Count de Vergennes, which produced the offer to Congress from the King to assist Us in forming a Connection with the Republick, and the Instructions upon the Subject, which I shall execute as soon as the French Ambassador thinks proper. With him it now lies, and with him thank God I have hitherto preserved a perfectly good Understanding, altho’ I differed from him in opinion concerning the point of time to make the former Proposition.
The Evacuation of the Barrier Towns has produced an important Commentary upon the Conversation I had with the Duke, and his Opinion upon that occasion. How few Weeks was it, after the publication of my Memorial, that the Roman Emperor made that memorable Visit to Brussells, Ostend, Bruges, Antwerp and all the considerable maritime Towns in his Provinces of Brabant and Flanders? How soon afterwards his memorable Journies to Holland and to Paris? Was not the American Memorial full of Matter for the Emperor’s Contemplation, when he was at Ostend, Antwerp and Bruges? Was it not full of Matter, calculated to stimulate him to hasten his Negotiations with France concerning the Abolition of the Barrier Towns? Was not the same Matter equally calculated to stimulate France to finish such an Agreement with him, as We have seen the Evidence of in the actual Evacuation of those Towns? If this Evacuation is an Advantage to France and to America, as it undoubtedly is, by putting this Republick more in the Power of France, and more out of a Possibility of pursuing the System of Orange by joining England, and my Memorial is supposed to have contributed any thing towards it, surely it was worth the while.
The Period, since the 4th. of May 1781, has been thick sown with great Events, all springing out of the American Revolution, and connected with the Matter contained in my Memorial. The Memorial of Mr. Van Berkel, the Proposition of the Burgomasters of Amsterdam; their Attack upon the Duke of Brunswick and the Battle of Doggersbank; the Appointment of Senior del Campo to treat with Mr. Jay; the Success of Colo. Laurens in obtaining Orders for the French Fleet to go upon the Coast of America; their Victory over Graves and the Capture of Cornwallis; the Emperor’s Journey to his maritime Towns, to Holland and to Paris; his new Regulations for encouraging the Trade of his maritime Towns; his Demolition of the Barrier Fortifications; and his most liberal and sublime Ecclesiastical Reformation; and the King of Sweeden’s Reproach to the King of England for continuing the War, in the very Words of my Memorial: these Traits are all subsequent to that Memorial, and they are too sublime and decisive proofs of the Prosperity and Glory of the American Cause, to admit of the Belief that that Memorial has done it any material hurt.
By comparing Facts and Events and Dates, it is impossible not to believe, that the Memorial had some Influence in producing some of them. When Courts and Princes and Nations have been long contemplating a great system of affairs, and their Judgments begin to ripen, and they begin to see how things ought to go and are agoing, a small Publication, holding up these objects in a clear point of View, sometimes sets a vast Machine in motion at once like the springing of a mine. What a Dust We raise, said the Fly upon the Chariot Wheel? It is impossible to prove that this whole Letter is not a similar delusion to that of the Fly. The Councils of Princes are enveloped in impenetrable Secrecy. The true Motives and Causes, which govern their Actions little or great, are carefully concealed. But I desire only that these Events may be all combined together, and then that an impartial Judge may say, if he can, that he believes, that that homely harmless Memorial had no share in producing any part of this great Complication of Good.
But be all these Speculations and Conjectures as they will, the foresight of which could not have been sufficiently clear to have justified the Measure, it is sufficient for me to say, that the Measure was absolutely necessary and unavoidable. I should have been contemptible and ridiculous without it. By it I have secured to myself and my Mission universal Decency and Respect, tho’ no open Acknowledgment or Avowal.
I write this to You in Confidence. You may entirely suppress it, or communicate it in Confidence, as You judge for the public Good.
I might have added, that many Gentlemen of Letters of various Nations have expressed their Approbation of this Measure. I will mention only two. Mr. D’Alembert and Mr. Raynal, I am well informed, have expressed their Sense of it in Terms too flattering for me to repeat. I might add the Opinion of many Men of Letters in this Republick.
The Charge of Vanity is the last Resource of little Wits and mercenary Quacks, the vainest Men alive, against Men and Measures that they can find no other Objection to: I doubt not but Letters have gone to America, containing their weighty Charge against me: but this Charge, if supported only by the Opinion of those who make it, may be brought against any Man or Thing.
It may be said, that this Memorial did not reach the Court of Versailles until after Colo. Laurens had procured the Promise of Men and Ships: but let it be considered Colo. Laurens brought with him my Credentials to their high Mightinesses, and Instructions to Dr. Franklin to acquaint the Court of Versailles with it and request their Countenance and Aid to me. Colo. Laurens arrived in March. On the 16th. of April I acquainted the Duke de la Vauguyon at the Hague, that I had recieved such Credentials, and the next day waited on him in Person, and had that day and the next two Hours Conversation with him each day upon the subject, in which I informed him of my Intention to go to their high Mightinesses. All this he transmitted to the Comte de Vergennes; and tho’ it might procure me the Reputation of Vanity and Obstinacy, I shall forever believe that it contributed to second and accelerate Colo. Laurens’s Negotiations, who succeeded to a Marvel, tho’ Dr. Franklin says he gave great offence. I have long since learned that a Man may give offence and yet succeed. The very Measures necessary for Success may be pretended to give offence.
The earnest Opposition made by the Duke de la Vauguyon, only served to give me a more full and ample persuasion and assurance of the Utility and Necessity of the Measure. His Zeal convinced me, that he had a stronger Apprehension that I should make a great Impression somewhere, than I had myself. “Sir, says he, the King and the United States are upon very intimate Terms of Friendship. Had not You better wait until We can make the Proposition in Concert?” God grant they may ever continue in perfect friendship says I: but this friendship does not prevent your Excellency from conducting your Negotiations without consulting me. Why then am I obliged, in proposing a simple Treaty of Commerce, which the United States have reserved the entire Right of proposing, to consult your Excellency? If I were about to propose an Alliance, or to invite or admit the Dutch to accede to the Alliance between the King and the States, I should think myself obliged to consult your Excellency.
“But, says he, there is a Loan talked of to be opened by the United States here under the Warranty of the King. How will [it] look for You to go to the States without my Concurrence?” Of this I know nothing, says I, but one thing I know, that if such a Loan should be proposed, the Proposition I propose to make to the States, instead of obstructing will facilitate it, and your Proposal of a Loan will rather countenance me.
“Is there not danger, says he, that the Empress of Russia and the other Northern Powers will take offence at your going to the States General before them?” Impossible says I. They all know that the Dutch have been our old Friends and Allies: that We shall have more immediate Connections of Commerce with Holland than with them. But what is decisive in this matter is America and Holland have now a common Enemy in England at open War, which is not the Case of the Northern Powers.
“Had you not better wait, until I can write to the Comte de Vergennes and have his Opinion?” I know already beforehand says I, what his Opinion will be. “Ay what?” Why directly against it. “For what Reason?” Because the Comte de Vergennes will not commit the Dignity of the King, or his own Reputation, by advising me to apply until he is sure of Success; and in this he may be right: but the United States stand in a different Predicament. They have nothing to lose by such a Measure, and may gain a great deal.
“But, says he, if Holland should join England in the War, it will be unfortunate.” If there was danger of this, says I, a Proposition from the United States would be one of the surest means of preventing it: but the Situation of Holland is such, that I am persuaded they dare not join England. It is against their Consciencies, and they are in bodily Fear of an hundred thousand Men from France. “God, says he, You have used an Argument now that You ought to speak boldly and repeat peremptorily in all Companies, for this People are governed very much by Fear.” I have however spoken upon this Subject with delicacy upon all occasions, and shall continue to do so, says I, but shall make no Secret that I am sensible of it.
After turning the Subject in all the Lights it could bear, I told him, that I believed he had urged every objection against the Measure that could be thought of, but that I was still clear in my former Opinion. “Are You decided to go to the States?” Yes Sir. I must say I think it my Duty. “Very well. In that Case, says he, You may depend upon it, I will do all in my Power as a Man to countenance and promote your Application.”
